UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Complete Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 Bank Reconciliation (or copies of Debtor's bank reconciliations) MOR-1a x Schedule of Professional Fees Paid MOR-1b x Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 x Balance Sheet MOR-3 x Status of Postpetition Taxes MOR-4 x Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 x Listing of aged accounts payable MOR-4 x Accounts Receivable reconciliation and Aging MOR-5 x Debtor Questionnaire MOR-5 x MOR I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached schedules) is true and correct to the best of my knowledge, information, and belief. 3/25/08 Signature of Joint Debtor Date Signature of Joint Debtor Date Signature of Authorized Individual Date Printed Name of Authorized Individual Date Page 1 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh NEW ENGLAND AUDIO CO., INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $6,229,113 $- $- $- $6,229,113 $1,751,362 RECEIPTS CASH SALES - 29,728,211 ACCOUNTS RECEIVABLE 2,963,440 - - - 2,963,440 8,937,651 LOANS AND ADVANCES - SALE OF ASSETS - 8,011,316 OTHER (SEE BELOW) - 970,620 TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 2,963,440 - - - 2,963,440 47,647,798 DISBURSEMENTS AP CHECK REGISTER (119,479) - - - (119,479) (7,745,729) WIRES (2,229,915) - - - (2,229,915) (21,277,684) Other - - - (12,060,557) PROFESSIONAL FEES (846,690) - - - (846,690) (2,316,741) U.S. TRUSTEE QUARTERLY FEES - (2,000) COURT COSTS - TOTAL DISBURSEMENTS (3,196,084) - - - (3,196,084) (43,402,711) NET CASH FLOW (232,644) - - - (232,644) 4,245,087 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $5,996,469 - - - $5,996,469 $5,996,469 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $(3,196,084) LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $(3,196,084) FORM MOR-1 Note: All of the Debtors disbursement accounts are in the name of New England Audio Co, Inc except for the manual payroll account is in the name of Tweeter Home Entertainment Group, Inc. Disbursements for both debtors are summarized herein. Page 2 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh TWEETER HOME ENTERTAINMENT GROUP, INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $- $- $- $- $- $151,056 RECEIPTS CASH SALES - ACCOUNTS RECEIVABLE - LOANS AND ADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) - TRANSFERS (FROM DIP ACCTS) - - - 5,125,286 TOTAL RECEIPTS - - - 5,125,286 DISBURSEMENTS PAYROLL ISSUED - - - (5,276,342) PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS - - (5,276,342) NET CASH FLOW - - - (151,056) (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $- $- $- $- $- $- * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $ - LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $ - FORM MOR-1 Page 3 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The Debtor's bank reconciliation may be submitted for this page. OperatingAccount Professional Fee Reserve Account DepositAccount Polk Reserve Account Utility Reserve Account Escrow Account Total 4426430962 4426448213 4426438621 4426448242 4426448239 4426448226 BALANCE FOR BOOKS $ 30,039 $1,236,212 $ 3,780,217 $- $300,000 $650,000 $5,996,469 BANK BALANCE (250,787) 1,236,212 3,780,217 - 300,000 650,000 5,715,642 (+) DEPOSITS IN TRANSIT (ATTACH LIST) - (-) OUTSTANDING CHECKS (ATTACH LIST) (280,827) - (280,827) OTHER (ATTACH EXPLANATION) ADJUSTED BANK BALANCE* 30,039 1,236,212 3,780,217 - 300,000 650,000 5,996,469 *Adjusted bank balance must equal balance per books Outstanding Checksas of 10/31/2007 Ch.# Amount Ch.# Amount Ch.# Amount Ch.# Amount 600019 $172.72 600441 $62.99 801171 $9,438.00 801761 $765.64 600031 25.00 600456 500.00 801203 4.42 600890 162.10 600044 4.26 600517 104.02 801210 70.00 600893 217.59 600103 112.59 600520 84.67 801353 100.27 600897 111.21 600147 51.18 600581 310.80 801365 5.02 600899 202.65 600163 39.00 600598 255.36 801367 9.03 600900 125.00 600186 73.50 600749 1,419.67 801394 4.21 600902 98.64 600204 121.31 600775 15.36 801422 7.89 600903 213.09 600211 110.98 600791 175.00 801483 60.95 600905 2,727.48 600258 10.60 800032 7.58 801522 1,171.83 600907 4,451.89 600262 7.20 800096 90.14 801535 40.00 600908 750.00 600266 106.00 800105 50.00 801564 62.27 801783 50.00 600286 50.00 800110 7.00 801577 314.52 801827 25.00 600304 102.90 800188 199.43 801594 9,850.00 801830 75.00 600343 1,088.46 800257 94.05 801602 36.20 801856 39.00 600367 833.24 800562 50.00 801613 50.00 801862 141,220.00 600396 237.44 800709 118.36 600832 427.49 801864 66.94 600404 78.77 800842 50.00 600842 115.00 801865 783.61 600408 1,112.97 800848 7.02 600846 455.80 801867 133.06 600413 469.14 800892 96,615.00 600856 99.00 600417 1,169.95 801160 55.30 801677 38.00 Total $280,826.76 Page 4 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. PAYEE PERIOD COVERED AMOUNT APPROVED WIRE/CHECK AMOUNT PAID YEAR-TO-DATE (2) NUMBER DATE FEES EXPENSES FEES EXPENSES Skadden, Arps, Slate Meagher & Flom LLP July '07 $387,761.80 Wire 10/4/2007 $349,204.60 $38,557.20 $820,856.25 $50,021.09 Otterbourg, Steindler, Houston & Rosen June '07 97,481.94 Check #801778 10/4/2007 96,398.00 1,083.94 288,297.50 3,710.95 July '07 136,867.01 Check #801778 10/4/2007 134,240.00 2,627.01 Pachulski Stang Ziehl & Jones LLO June '07 36,104.18 Check #801779 10/4/2007 35,261.20 842.98 44,076.50 842.98 BDO Seidman, LLP June 22 - July 31 '07 188,475.40 Wire 10/4/2007 185,448.40 3,027.00 231,810.50 3,027.00 (1)Amount approved is based on 80% of Fees and 100% of Expenses FORM MOR-1b (2) Amount approved is based on 100% of Fees and 100% of Expenses Page 5 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognized revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. 10/1 - 10/31 Cumulative Filing to Date Revenue $ - $ 29,703,635 Cost of Goods Sold - 20,913,642 Gross Profit - 8,789,994 Controllable Expenses - 8,143,441 Non-Controllable Expenses - 4,014,958 Total Operating Expenses - 12,158,399 Operating Income - (3,368,405 ) Other Income / Expense (527,397 ) 1,358,979 Loss on Transaction - 32,813,636 Earnings before Tax 527,397 (37,541,021 ) Taxes - - Net Income $ 527,397 $ (37,541,021 ) * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-2 Note The Debtors keep consolidated books and records. To provide Statement of Operations by Debtor would be unduly burdensome and time consuming. Page 6 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc, et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. BALANCE SHEET 31-Oct-07 Current assets Cash and cash equivalents $ 5,996,469 Accounts receivable - Inventory - Deferred tax assets - Prepaid expenses and other current assets 779,009 Total current assets 6,775,478 Property and equipment - Long term investments - Intangible assets - net - Other assets - Goodwill - Total Assets $ 6,775,478 Liabilities not Subject to Compromise (Postpetition) Current portion of long-term debt $ - Escrow 650,000 Total Accounts Payable 2,636,840 Total Postpetition Liabilities 3,286,840 Liabilities Subject to Compromise (Pre-Petition) Deferred Consideration - Accrued Expenses - Customer Deposits - Pre-petition A/P 32,536,235 Total Pre-Petition Liabilities 32,536,235 Secured Bank Debt - Other long-term liabilities Accrued income taxes 951,185 LT restructuring & discontinued store reserve - Rent Related Accruals - Total other long-term liabilities 951,185 Total liabilities 36,774,260 Total Stockholder's Equity (29,998,781) Total liabilities and stockholder's equity $ 6,775,478 FORM MOR-3 Note The Debtors keep consolidated books and records. To provide Balance Sheet by Debtor would be unduly burdensome and time consuming. Page 7 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATUS OF POSTPETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. FEDERAL Tax Liability Amount Withheld or Accrued Amount Paid Tax Liability Withholding - FICA-Employee - FICA-Employer - Unemployment - Income - Other - Total Federal Taxes - State and Local Withholding - Sales - - - Excise - Unemployment - Real Property - Personal Property - Other - Total State and Local - Total Taxes - SUMMARY OF UNPAID POSTPETITION DEBTS Attach aged listing of accounts payable Accounts Payable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Payable $ (2,636,840 ) $ - $ - $ $ - Explain how and when the Debtor intends to pay any post-due postpetition debts. * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-4 Page 8 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Receivable $ - DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1. Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide explanation below. X 2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3. Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4. Are workers compensation, general liability and other necessary insurance coverage's in effect?If no, provide an explanation below. X 5. Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X FORM MOR-5 Notes: Account Receivable as of 7/13/07 was sold to NewCo resulting in no A/R on 10/31/07. The only receivables due to Oldco are based off of credit card holdbacks from Discover Credit Card. As ofOctober 31, 2007, these receivables had not been received by Oldco and totaled $312,585.14. Page 9 of 9
